Title: Thomas Jefferson to William King, 19 November 1819
From: Jefferson, Thomas
To: King, William


					
						
							Monticello
							Nov. 19. 19.
						
					
					Th: Jefferson returns thanks to General King for his kind communication of the constitution of Maine, which he finds marked with wisdom in every point, except that of representation. equal representation is so fundamental a principle in a true republic that no prejudices can justify it’s violation because the prejudices themselves cannot be justified. the claims of the corporate towns in this case, like those of the barons in England have forced the body of the nation to accept a government by capitulation, where the equal rights of the people at large are forced to yield to the privileges of a few. however, you will amend it by & by: in the mean time I welcome the new state into our union & salute General King with the most friendly recollections & assurances of esteem & respect
				